DETAILED ACTION
This office action is a response to a communication made on 12/14/2020.
Claims 1, 4-5, 7, and 11-20 are currently amended.
Claims 1-20 are pending for this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16310716, filed on 06/15/2016 and 04/27//2017.

Claim Objections

Applicant’s arguments, see remarks on page 8, filed 12/14/2020, with respect to claims 18-20 have been fully considered and are persuasive.  The objection of claims 18-20 has been withdrawn. 


Claim Rejections - 35 USC § 101
Applicant’s arguments, see remarks on page 8, filed 12/14/2020, with respect to claims 16-17 have been fully considered and are persuasive.  The rejection of claims 16-17 has been withdrawn. 

Response to Arguments
Applicant: Applicant’s arguments, see remarks on page 8-9, filed 12/14/2020, applicant argues that, “Masanori and Ishizaka fail to disclose or to have rendered obvious at least the features of "the cloud server receives an inquiry from each of the plurality of terminals about whether the access request has been received," and "in response to the inquiry from each of the plurality of terminals about whether the access request has been received, the cloud server transmits: (i) information indicating that tunneling is not required to each terminal in the plurality of terminals for which the access request has not been received, and (ii) information to the one terminal indicating that tunneling is required for which the access request has been received for the one terminal," as recited in claim 1, and as similarly recited in claims 11 and 16”.
Examiner: Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Examiner respectfully disagree. Manasori teaches the cloud server receives an inquiry from each of the plurality of terminals about whether the access request has been received because the user side PC 1 accesses the support center server 2 by the connection connection function 13 to establish the first connection. The support center server 2 notifies the operator terminal 3 that a support request has been made by establishing a connection with the user-side PC 1, and responds to the support request from the Web browser 31 of the operator terminal 3 by an operator's operation. The user-side PC 1 includes a remote access Web server 11 for remote operation, and can be accessed from the Web browser 31 of the operator terminal 3 via the Web proxy server 21 of the support center server, see ¶0014.
Manasori also teaches in response to the inquiry from each of the plurality of terminals about whether the access request has been received, the cloud server transmits: (i) information indicating that tunneling is not required to each terminal in the plurality of terminals for which the access request has not been received because the server 2 is waiting for the connection from the operator terminal 3 on 
Manasori further teaches the cloud server transmits: ii) information to the one terminal indicating that tunneling is required for which the access request has been received for the one terminal because when a user requesting remote access is selected (S154), the server 2 waiting for tunnel connection reception (S128) performs operator connection authentication (S129) and makes a tunnel connection transfer request to the PC 1 (S130), see ¶0029.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-11, and 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori et al. (JP2005026856A), hereinafter “Masanori” in view of Ishizaka (US 2016/0080219). Masanori cited in applicant IDS filed 08/22/2019. An English translation has been attached with this rejection.

With respect to claim 1, Masanori discloses a remote monitoring system comprising: 

a cloud server connected to the Internet (¶0017, “user-side PCs connected to a communication network such as the Internet, 2 are support center servers, 3 are connected to support center servers”; and 
a user terminal connected to the cloud server (¶0017, “user-side PCs connected to a communication network such as the Internet, 2 are support center servers, 3 are connected to support center servers”), wherein the user terminal transmits a request to access one terminal of the plurality of terminals to the cloud server (¶0025, “The session management function manages the access status between the user side PC 1 and the support center server 2, and displays the user connection information on the Web browser of the operator terminal 3 by the session display function”, ¶0029, “The operator terminal 3 transmits a remote access (remote operation) user display request from the user to the server 2 (S151”), ¶0033, i.e. the operator terminal connected to the support center server 
the terminals inquire of the cloud server whether the access request has been received (¶0010, “A remote access Web server that receives remote operation from the operator terminal via a server” ¶0033, i.e. the operator terminal connected to the support center server may be any terminal that can be connected to the Internet and has a Web browser, so various mobile terminals can be used, ¶0031);
the cloud server receives an inquiry from each of the plurality of terminals about whether the access request has been received (¶0014, i.e. the user side PC 1 accesses the support center server 2 by the connection connection function 13 to establish the first connection. The support center server 2 notifies the operator terminal 3 that a support request has been made by establishing a connection with the user-side PC 1, and responds to the support request from the Web browser 31 of the operator terminal 3 by an operator's operation. The user-side PC 1 includes a remote access Web server 11 for remote operation, and can be accessed from the Web browser 31 of the operator terminal 3 via the Web proxy server 21 of the support center server).
in response to the inquiry from each of the plurality of terminals about whether the access request has been received (¶0010 and ¶0031, ¶0033), the cloud server transmits: (i) information indicating that tunneling is not required to each terminal in the plurality of terminals for which the access request has not been received (¶0029, The server 2 is waiting for the connection from the operator terminal 3 on the other side of the connection with the PC 1 and  If there is no remote access request from the user, it waits for remote access from the user i.e. wherein there is no tunneling to any mobile terminals since there is no access request received, ¶0033, i.e. the operator terminal connected to the support center server may be any terminal that can be connected to the Internet and has a Web browser, so various mobile terminals can be used), and (ii) information to the one terminal indicating that tunneling is required for which the access request has been received (¶0029, “When a user 
the one terminal requests the cloud server to start a tunneling connection upon receipt of the information indicating that tunneling is required from the cloud server (¶0019, “a request from the operator terminal 3 (i.e. the one terminal) via the server, and a tunnel connection means at the user side PC 1 for accepting an operation from the operator terminal 3 after the connection is established. ”¶0028-¶0029, “When a user requesting remote access is selected (S154), the server 2 waiting for tunnel connection reception (S128) performs operator connection authentication (S129) and makes a tunnel connection transfer request to the PC 1 (S130).”), and 
the one terminal and the user terminal communicate with each other through the first connection port, the second connection port, and the cloud server upon establishment of the tunneling connection (¶0014,“the user side PC 1 accesses the support center server 2 by the connection function 13 to establish the first connection (i.e. first connection port). The support center server 2 notifies the operator terminal 3 that a support request has been made by establishing a connection (i.e. second connection port) with the user-side PC 1, and responds to the support request from the Web browser 31 of the operator terminal 3 by an operator's operation ¶0019, “the user side PC 1 (i.e. user terminal) for accepting an operation from the operator terminal 3 (i.e. the one terminal) after the connection is established”, ¶0028, “The server 2 that has completed the user authentication process allocates a tunnel connection port (S125), and establishes a tunnel connection through communication with the PC 1 (S126) (S106).”).

Masanori teaches the server 2 that has completed the user authentication process allocates a tunnel connection port (S125), and establishes a tunnel connection through communication with the PC 

Ishizaka discloses the cloud server assigns a first connection port to one of the terminals and assigns a second connection port to the user terminal in accordance with the access request (¶0134, “the individual ports 453 and 459, the relay server 400 permits connection to the individual port 453 assigned to the equipment management device 200.”, ¶0135, “the connection of the individual port 459 to the individual port 262 of the equipment management device 201 and to the individual port 353 of the monitoring terminal 300 is established.” Wherein port 459 as second connection is assigned with monitoring terminal as user terminal);

Therefore it would be obvious to one of ordinary skill in the art before the effective filing of the date of invention to modify Masanori’s system with assigning first and second connection port to one of the terminals and the user terminal of Ishizaka, in order to assign the ports to communicate with the terminals (Ishizaka). 
t
With respect to claim 4, Masanori in view of Ishizaka discloses the remote monitoring system of claim 1, the cloud server is configured to, for each of a request to access the one of the terminals transmitted from the user terminal, assign a different first connection port to the one of the terminals and assign a different second connection port to the user terminal (Ishizaka, ¶0134 and ¶0135, i.e. two different ports are 453 and 459, 453 connected to equipment management device and 459 is connected to monitoring terminals).



With respect to claim 6, Masanori in view of Ishizaka discloses the remote monitoring system of claim 5, wherein the user terminal transmits, to the cloud server, at least an IP address of the user terminal, one of the terminals, the one terminal being a terminal that the user terminal desires to access, and a connection time (Masanori, ¶0029, “The operator terminal 3 transmits a remote access (remote operation) user display request from the user to the server 2 (S151), and displays the user requesting the remote access (S152)”, Ishizaka, ¶0059, “terminal information 423 presenting the terminals of which the connection to the relay server 400 is established”, ¶0062, “monitoring terminal addresses 429 b presenting the IP addresses of the monitoring terminals”).


With respect to claim 8, Masanori in view of Ishizaka discloses the remote monitoring system of claim 1, wherein the terminals are connected to measuring devices and/or imaging devices wired or wirelessly and transmit measurement values of target terminals or target devices measured by the 

With respect to claims 9 and 15, Masanori in view of Ishizaka discloses the remote monitoring system of claim 1, wherein the user terminal transmits, to the cloud server, a request to access a lower-order device connected to the one of the terminals (Ishizaka, ¶0106, i.e. the controller 310 sends operation details to the equipment management device 200 via the individual port 353 as a command to request information regarding the equipment items 110 (I.e. lower order devices as air conditioning or heater etc), ¶0132, “the relay server 400 permits connection to the broadcast port 452 assigned to the equipment management device 20”), and 
upon receipt of the access request from the cloud server (Ishizaka, see Fig. 8), the one terminal connects a communication with the user terminal to the lower-order device (Ishizaka, ¶0107, i.e. the controller 310 receives operation results and updates the monitoring screen (Step S7). As a result, the user of the monitoring terminal 300 can immediately view desired information of lower order device as equipment device or air conditioning or heating etc).

With respect to claim 10, Masanori in view of Ishizaka discloses the remote monitoring system of claim 9, wherein the user terminal displays a terminal selection screen for selecting one of the terminals and a connection destination selection screen for selecting a connection destination of the 

For claim 11, it is a method claim corresponding to the remote monitoring system of claim 1. Therefore claim 11 is rejected under the same ground as claim 1. 


For claim 16, it is a non-transitory computer readable storage medium claim corresponding to the system of claim 1. Therefore claim 16 is rejected under the same ground as claim 1. 

With respect to claim 18, Masanori in view of Ishizaka discloses the non-transitory computer readable storage medium of Claim 16, wherein the cloud server is configured to, for each of a request to access the one of the terminals transmitted from the user terminal, assign a different first connection port to the one of the terminals and assign a different second connection port to the user terminal (Ishizaka, ¶0134, “the individual ports 453 and 459, the relay server 400 permits connection to the individual port 453 assigned to the equipment management device 200 (i.e. terminal).”, ¶0135, “the connection of the individual port 459 to the individual port 262 of the equipment management device 201 and to the individual port 353 of the monitoring terminal (i.e. user terminal) 300 is established.” Wherein port 459 as second connection is assigned with monitoring terminal as user terminal.”).



With respect to claim 20, Masanori in view of Ishizaka discloses the non-transitory computer readable storage medium of Claim 16, wherein the terminals are connected to measuring devices and/or imaging devices wired or wirelessly and transmit measurement values of target terminals or target devices measured by the measuring devices and/or image data of target terminals or target devices (Masanori, ¶0033, “various office automation (OA) devices such as FAX / copy machines, home servers for homes, AV (Audio Visual) devices, or computer devices ” are the target devices, Ishizaka, ¶0028, ¶0031 and ¶0033, i.e. equipment management device is connected with equipment items such as air conditioning or heating, set target temperature, and room temperature detected by the temperature sensor, i.e. air conditioning or heating are the target devices).).


Claims 2,  and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori in view of Ishizaka, and further in view of Jhonson et al. (US 2016/0087933), hereinafter “Jhonson”.

With respect to claims 2 and 12, Masanori in view of Ishizaka discloses the remote monitoring system of claim 1, However, Masanori in view of Ishizaka remain silent on wherein the cloud server randomly assigns the first connection port and the second connection port to the one terminal and the user terminal.

Jhonson discloses wherein the cloud server randomly assigns the first connection port and the second connection port to the one terminal and the user terminal (¶0577, “The assigned domain name can be, for example, dynamic or static, or in part, randomly chosen per individual or set of connections, operations, sessions, and the like”, ¶0977, “a device (i.e. user terminal) may use the input and output ports to connect to and send or receive data with any other device (i.e. terminal) such as other portable mobile terminals, personal computers, printers, or the like”).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing of the date of invention to modify Masanori’s in view of Ishizaka’s system with randomly assigns the first connection port and the second connection port to the one terminal and the user terminal of Jhonson, in order to establish connection will be handled over a dynamically assigned port (Jhonson). 

 With respect to claim 13, Masanori in view of Ishizaka, and further in view of Jhonson discloses the terminals for use in remote monitoring systems of claim 12, wherein the terminals continuously communicate with the user terminal to which the second connection port is assigned, through the first connection port for a predetermined time ((Masanori, ¶0030, “…The execution request is transferred to the PC 1 by the tunnel connection transfer process of the server 2 (S131), and the requested remote access is executed in the PC 1 (S110). The PC 1 continues the remote support operation…”, Ishizaka, ¶0027, “a relay server 400 relaying communication between the equipment management device 200 

With respect to claim 14, Masanori in view of Ishizaka, and further in view of Jhonson discloses the method of claim 13, further comprising: upon a lapse of a predetermined time (Masanori, ¶0029, “The server 2 waits for the connection from the operator terminal 3 on the other side of the connection with the PC 1 (S141)” wherein waiting time is the lapse of the connection time), terminating a tunneling connection in which the terminals communicate with the user terminal to which the second connection port is assigned, through the first connection port (Masanori, ¶0031, “the operator terminal 3 notifies the supported PC 1 that the remote access function has been completed (S158), and waits for a remote access request from another user side PC 1 (S151). The notification of the end of execution of the remote access function is transmitted to the PC 1 by the tunnel connection transfer process (S131) of the server 2, and the remote access work ends. When the remote access operation is completed, the PC 1 sends a connection disconnection request to the server 2 (S112). The server 2 updates the connected user information (S132), and disconnects the connection of the connected user that has been the target of remote access until now.”, see ¶0014, ¶009 and ¶0028).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori in view of Ishizaka, and further in view of Rucker et al. (US 2014/0313882), hereinafter “Rucker”.

With respect to claim 3, Masanori in view of Ishizaka discloses the remote monitoring system of claim 1, however, Masanori in view of Ishizaka remain silent on wherein the cloud server periodically 
Rucker discloses wherein the cloud server periodically transmits a PING packet to the one terminal and, when the PING packet is not returned from the one terminal, notifies the user terminal that the one terminal is in an abnormal state, or the cloud server periodically tries to TCP-connect to the one terminal and, when TCP connection to the one terminal fails, notifies the user terminal that the one terminal is in an abnormal state (¶0038, “ The session monitor method checks receive and transmit packets on the primary interface. If there are many transmit packets and few receive packets, the session monitor can ping the DNS server on the primary interface. In an embodiment, the ping occurs when the number of transmit packets is much greater (e.g., by a factor of two) than the number of receive packets, If ping fails, the session monitor may determine that network traffic is not occurring on the primary interface and signal a route switch, and the session monitor may have a timer to ping the DNS server periodically (e.g., once an hour)”, ¶0040, “the transaction monitor can detect TCP (transmission control protocol) SYN/ACK handshakes for one or more IP addresses. If a failed connection is detected, a signal is generated to switch network interfaces. The transaction monitor continues to check for failed connections to the payment processor. Any failed connections while on hot backup may be ignored or could trigger a switch back to the primary interface.”, ¶0094, “Another type of application is for abnormal transaction patterns. Such applications include generating alerts based on transaction patterns, e.g., a pattern of transaction processing frequency that varies from the norm by more than a threshold.”).

.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori in view of Ishizaka, and further in view of Gold (US 2016/0057565).

With respect to claim 7, Masanori in view of Ishizaka discloses the remote monitoring system of claim 6, Masanori teaches when the remote access work is completed, the PC 1 issues a connection disconnection request to the server 2 (S112), the server 2 updates the connected user information (S132), and disconnects the connection of the connected user who has been a remote access target until now, see page-9, II. 4-7. Ishizaka teaches first and second port between the terminal and user terminal, see ¶0134 and ¶0135. However, Masanori in view of Ishizaka wherein upon a lapse of the connection time transmitted from the user terminal, the cloud server terminates a communication between the one terminal and the user terminal through the first connection port and the second connection port.
Gold discloses wherein upon a lapse of the connection time transmitted from the user terminal, the cloud server terminates a communication between the one terminal and the user terminal through the first connection port and the second connection port (¶0048, “a lapse of a certain (e.g., predetermined) amount of time after initially determining proximity between an object (i.e. terminal) and a device (i.e. user terminal), such as the lapse of 10 seconds, 2 minutes, 1 hour, or the duration of a particular object that is an experience” and “Physical separation between an object and a device may be 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Masanori’s system with a lapse of the connection time transmitted from the user terminal of Gold, in order to dismiss the connection between the terminal and the user terminal based on lapse or delay. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458